 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-266-LJO SKO
12                                Plaintiff,            STIPULATION AND ORDER TO MODIFY
                                                        PRETRIAL ORDER
13                         v.
                                                        TRIAL DATE: Nov 13, 2019
14   JOSE ESAI MARTINEZ,                                TIME: 8:30 a.m.
                                                        COURT: Hon. Lawrence J. O'Neill
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     Trial is currently set for November 13, 2019 at 8:30 am.

21          2.     On October 8, 2019, Defendant signed a plea agreement. (ECF #28). Defendant is set to

22 plead guilty on November 4, 2019.

23          3.     By Pretrial Order, the Court set certain dates and deadlines for trial. (ECF #26). By this

24 stipulation, defendant now moves to reset certain dates and deadlines as follows:

25

26
27

28

      STIPULATION REGARDING PRETRIAL ORDER              1
30    DEADLINES
 1

 2                   Item                      Original Date                        New Date
 3   Sharing of Draft Jury             October 24, 2019                  November 5, 2019
 4   Instructions and Verdict
 5   Conference Regarding Jury         October 30, 2019                  November 7, 2019
 6   Instructions and Verdict
 7   Jury Instructions                 November 5, 2019                  November 8, 2019
 8   Verdict Form
 9   Proposed Voir Dire
10   Witness Lists
11   Trial Brief
12         IT IS SO STIPULATED.
13

14
     Dated: October 17, 2019                              MCGREGOR W. SCOTT
15                                                        United States Attorney
16
                                                          /s/ JEFFREY A. SPIVAK
17                                                        JEFFREY A. SPIVAK
                                                          Assistant United States Attorney
18

19
     Dated: October 17, 2019                              /s/ MARIO DESALVO
20
                                                          MARIO DESALVO
21                                                        Counsel for Defendant
                                                          JOSE ESAI MARTINEZ
22
                                                 ORDER
23

24 IT IS SO ORDERED.

25
       Dated:      October 18, 2019                       /s/ Lawrence J. O’Neill _____
26                                             UNITED STATES CHIEF DISTRICT JUDGE

27

28

     STIPULATION REGARDING PRETRIAL ORDER            2
30   DEADLINES
